DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.  

Response to Amendment
In the amendment dated 18 November 2021, the following occurred:
claim 1, 8, and 15 were amended; and
claims 22-27 were added.
Claims 1, 3, 6-8, 10, 13-15, 17, and 20-27 are pending.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-8, 10, 13-15, 17, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7, 22-23), machine (claims 15-21, 26-27), and manufacture (claims 8-14, 24-25) which recite steps of:  analyze a medical document, analyze contextual content, determine a sentiment, generate medical clue metadata, evaluate sentiment as positive or negative, and output a notification.  

Step 2A, Prong One:
These steps of (claims 1, 8, and 15) analyze a medical document, analyze contextual content, determine a sentiment, generate medical clue metadata, and evaluate sentiment as positive or negative, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor, memory, computer readable storage medium, and computer readable program language, these steps in the context of this claim encompass a mental process of the user. 
The broadest reasonable interpretation of analyze a medical document, analyze contextual content, determine a sentiment, and evaluate sentiment encompass performing a mental analysis or determination of said information. Similarly, generating medical clue metadata is an action capable of being performed in the mind and/or with pen and paper. Furthermore, applicant indicates in [0015] of the originally filed specification that the process being claimed is typically performed by a human being. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 10, and 17, further reciting making mental determinations such as classifying sentiment, determining sentiment, and identifying medical events, reciting particular aspects of how these steps may be performed in the mind but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor, memory, computer readable storage medium, computer readable program, and computer-implemented cognitive computing system 
add insignificant extra-solution activity to the abstract idea (such as recitation of output a notification amounts to insignificant post-solution activity/insignificant application, see MPEP 2106.05(g)); and	
generally link the abstract idea to a particular technological environment or field of use (such as processor, memory, computer readable storage medium, and computer readable program, and computer-implemented cognitive computing system generally links to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7, 14, and 21-27, reciting a specific source of data to be manipulated (i.e. patient medical records, patient forums, social networking website content), which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 6, 13, and 20, reciting outputting a notification and storing the metadata, which are additional limitations that amount to an insignificant extra-solution activity/insignificant post-solution activity/insignificant application). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:


Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 6, 13, and 20, reciting storing the metadata, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0322249 A1), hereinafter Allen_1 in view of Allen et al. (US 2018/0075012 A1), hereinafter Allen_2.

Claim 1, 8, and 15:
Allen_1 discloses:
(claim 1)  A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising 
[0031] discloses processor, memory, and instructions and [0143] discloses sentiment analysis of a medical event (i.e. drug-to-drug interaction) of drugs (i.e. drug name) as identified from medical documents such as in [0077]-[0079].
(claim 8)  A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement a sentiment analysis mechanism for performing sentiment analysis of a medical event and a drug name within a medical document based on a medical context surrounding the medical event and the drug name, and further causes the data processing system to:
See previous citation.
(claim 15)  A data processing system comprising:
(claim 15)  at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement a sentiment analysis mechanism for performing sentiment analysis of a medical event and a drug name within a medical document based on a medical 
See previous citation.
configuring the computer-implemented cognitive computing system to augment logic of the computer-implemented cognitive computing system to implement a sentiment analysis mechanism; and
[0031] discloses processor, memory, and instructions and [0143] discloses sentiment analysis of a medical event (i.e. drug-to-drug interaction) of drugs (i.e. drug name) as identified from medical documents such as in [0077]-[0079].
executing the computer-implemented cognitive computing system such that the sentiment analysis mechanism operates to:
[0031] discloses processor, memory, and instructions and [0143] discloses sentiment analysis of a medical event (i.e. drug-to-drug interaction) of drugs (i.e. drug name) as identified from medical documents such as in [0077]-[0079].
analyze a medical document in a corpus of medical documents to identify an occurrence of the medical event associated with the drug name, wherein the medical event is an injury to a patient occurring at a time a patient is taking a medication with the drug name;
[0034], for example, discloses a variety of natural language sources comprising a corpus or plurality of corpora of medical documentation. [0078] explicitly discloses analyzing natural language content of a [0077]-[0079], disclosing drug-to-drug interactions which can lead to injury, such as [0078] elevated blood pressure, due to the taking of the medications. As another example, [0082] discloses injuries of organ functionality, elevated blood pressure, and skin irritation as possible effects of taking medications which cause a drug-to-drug interaction.
analyze contextual content surrounding the occurrence of the medical event and the drug name in the medical document to identify 
[0077]-[0079] disclose identifying a medical event associated with a drug and [0143] discloses use of sentiment analysis. [0139] discloses applicant’s medical clue, specifically saying “the natural language processing performed on this corpus/corpora may operate to identify and extract key features, such as, for example, terms/phrases and numerical values/ranges, indicative of drug-to-drug interactions including the names or other identifiers of the drugs involved, the severity of such interactions between these drugs, the medical concepts associated with the interactions…and the possible conditions that may arise as a result of the drug-to-drug interactions.” (emphasis added) where “terms/phrases” equate to applicant’s “term,” “the medical concepts associated with the interactions…and the possible conditions that may arise as a result of the drug-to-drug interactions” equate to applicant’s “medical event,” and “the 
determine, based on a correlation of the one or more sentiment terms, the medical event, and the drug name, a sentiment associated with the medical event and drug name;
[0143] discloses using sentiment analysis to determine a severity level or category for each statement ([0140] where the statements are drug interaction statements), thus correlating sentiment, medical event, and drug name.

[0143] discloses using sentiment analysis to determine severity of a drug-to-drug interaction.
responsive to an instance of the drug name and the medical event in other medical documents, evaluate sentiment of the instance of the drug name and the medical event 
[0077]-[0079] disclose identifying drug-to-drug interaction information in natural language documents (i.e. drug name and event), and [0143] discloses using sentiment analysis to determine severity level or category for a drug-to-drug interaction.
responsive to the instance of the drug name and the medical event having 
[0155] discloses outputting found drug-to-drug interactions and their severity (i.e. potential adverse event associated with the drug name), which as in [0143] can be determined using sentiment analysis.

While Allen_1 does disclose performing sentiment analysis to determine the severity of a drug-to-drug interaction, where the medical event is the interaction and the drugs are the drugs interacting, Allen_1 does not detail the sentiment analysis performed, such as in applicant’s claims. However, Allen_2 does detail the sentiment analysis performed, specifically:
analyze contextual content surrounding the occurrence of the medical event and the drug name in the medical document to identify one or more sentiment terms present in the contextual content, wherein the one or more sentiment terms are identified using at least one medical clue that is a term combined with the medical event and the drug name;
[0086]-[0090] and [0098]-[0099] and Figures 5 and 6 and [0108]-[0131] and Figure 7 [0139]-[0143] disclose negation detection.
determine, based on a correlation of the one or more sentiment terms, the medical event, and the drug name, a sentiment associated with the medical event and drug name;
[0110] further discloses determining sentiment.
generate medical clue metadata
[0110]-[0111] discloses generating medical clue metadata by performing sentiment analysis and storing the sentiment associated with the attribute, where an attribute [0077] can be information from a patient's EMR.
responsive to an instance of the drug name and the medical event in other medical documents, evaluate sentiment of the instance of the drug name and the medical event as positive or negative based on the medical clue metadata; and
Allen_1 [0077]-[0079] disclose identifying drug-to-drug interaction information in natural language documents (i.e. drug name and event). [0111] demonstrates adding this metadata to a "negation dictionary" under the condition that such metadata does not already exist, such as in [0110]. When this metadata does already exist, as in [0109], it is used by the "compare component" and applied to the other medical documents. [0110] discloses determining if an attribute is “mostly seen positive or negative,” and if “mostly negative,” identifies associated negation triggers.
responsive to the instance of the drug name and the medical event having negative sentiment, output a notification identifying the medical event as a potential adverse event associated with the drug name.
[0110] discloses determining if an attribute is “mostly seen positive or negative,” and if “mostly negative,” identifies associated negation triggers and [0111] saves the attribute as negated. Allen_1 discloses the output, as discussed above.
	
Allen_1 with the above limitations as disclosed by Allen_2. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen_1 because “Particularly in the medical domain, text has a lot of negated phrases interleaved with non-negated phrases” which can “occur in the same sentences,” and “it is very important to extract information about patients correctly so as to make successful predictions or aid in decisions” (Allen_2:  [0019]).

Claims 7, 14, and 21:
Allen_1 in view of Allen_2 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above. Allen_1 further discloses:
the other medical documents comprise patient medical records.
[0034], [0041], [0072], and [0073]. Allen_2 additionally discloses this limitation in [0063], [0077], [0079], and [0099].

Claims 22, 24, and 26:
Allen_1 in view of Allen_2 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above. 

While Allen_1 does disclose performing NLP on natural language descriptions of drug-to-drug interaction information from a variety of sources ([0034]), Allen_1 does not explicitly Allen_2 does disclose this limitation, specifically:
wherein the other documents comprise social networking website content.
[0020] discloses using the NLP system in combination with social media (i.e. social networking website content) with respect to the medical domain.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Allen_1 with “wherein the other documents comprise social networking website content “ as disclosed by Allen_2. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen_1 for “improving accuracy in natural language processing…so as to make successful predictions or aid in decisions” (Allen_2:  [0019]).

Claims 23, 25, and 27:
Allen_1 in view of Allen_2 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above. Allen_1 further discloses:
wherein the other documents comprise patient forums.
[0034] discloses performing NLP on natural language descriptions of drug-to-drug interaction information, which may be provided in, for example, “anecdotal statements on patient support websites” (i.e. patient forums).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0322249 A1), hereinafter Allen_1 in view of Allen et al. (US 2018/0075012 A1), hereinafter Allen_2, further in view of McAteer et al. (US 2018/0373701 A1), hereinafter McAteer.

Claims 3, 10, and 17:
Allen_1 in view of Allen_2 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above. Allen_1 further discloses:
wherein determining the sentiment comprises:
determining the sentiment of the occurrence of the medical event and the drug name based on the classification of the sentiment 
[0143] discloses using sentiment analysis to determine severity level or category for a drug-to-drug interaction.
	
While Allen_1 does disclose performing sentiment analysis to determine the severity of a drug-to-drug interaction, where the medical event is the interaction and the drugs are the drugs interacting, Allen_1 does not detail the sentiment analysis performed, such as “classifying a sentiment of the medical document as a whole.” However, McAteer does detail this limitation. Specifically, McAteer discloses:
classifying a sentiment of the medical document as a whole; and	
[0102] 
determining the sentiment of the occurrence of the medical event and the drug name based on the classification of the sentiment of the medical document as a whole.
See previous citation. 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Allen_1 with "classifying a sentiment of the document as a whole" as disclosed by McAteer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen_1 in order to apply “the aggregated polarity of the document…to the topic of discussion” (McAteer:  [0102]) and to analyze sentiment of medical documents (McAteer:  [0106]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0322249 A1), hereinafter Allen_1 in view of Allen et al. (US 2018/0075012 A1), hereinafter Allen_2, further in view of Slepian et al. (US 2019/0013093 A1), hereinafter Slepian.

Claim 6, 13, and 20:
Allen_1 in view of Allen_2 discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above. Allen_1 
wherein 
[0143] discloses using sentiment analysis to determine drug-to-drug interaction severity, with the resulting exclusion factor stored in a data structure as in [0151].
	
	
While Allen_1 does disclose performing sentiment analysis to determine the severity of a drug-to-drug interaction, where the medical event is the interaction and the drugs are the drugs interacting, Allen_1 does not detail the storage of the medical clue metadata. However, Slepian does detail this limitation. Specifically, Slepian discloses:
wherein the medical clue metadata 
Figure 4 discloses storing metadata including sentiments with medical documents (see "Big Data 450").
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Allen_1 with "the medical clue metadata…are stored with the medical document" as disclosed by Slepian. 
Allen_1 in order to “generate [a] patient medical model which may be used by a predictive modeling process to generate a predicted event and/or visualization” (Slepian:  [0052]).

Response to Arguments
Regarding 101, applicant initially argues (page 10) humans cannot perform the claimed invention, and that the examiner has conflated similarity of result with similarity of process. The examiner respectfully disagrees. As indicated above, the examiner considers the claims to recite mental processes with mere instructions to implement the abstract ideas on a computer. It is not a matter of “similarity of result,” but that the claims, in effect, add the words “apply it” to a judicial exception. Applicant continues arguing this point, for example saying “Simply being able to analyze data by reading it is not the same because a computer does not operate the way that a human mind operates.” The examiner respectfully disagrees with the underlying argument, and directs applicant to MPEP 2106.04(a)(2)(III)(C), A Claim That Requires a Computer May Still Recite a Mental Process. 
Applicant further argues (pages 11-12) “a human mind does not and cannot as a practical matter perform the claimed operations.” Applicant argues such a mental process would be limited, unreliable, and likely to generate incorrect results. Applicant goes on to argue an example using the phrase “strong bitter taste,” suggesting that a human would be incapable of correctly understanding the sentiment of the word “strong” because “humans do not have the ability to gather the necessary information and retain such information in their minds to provide a reliable sentiment analysis.” Applicant additionally argues a human would not go through this 
The examiner respectfully disagrees. The examiner fails to see how a human is incapable of performing these steps. A human could practically perform the claimed invention in the mind if not for recitation of generic computer components. A human can and does analyze medical documents to identify information; can and does analyze contextual content to identify further information (such as sentiment in applicant’s claims); can and does determine information (such as a sentiment in applicant’s claims); can and does generate “metadata,” which is simply data describing other data, which could amount to a handwritten note, a mental note, etc… amounting to, for example, Drug A causes positive/negative medical event; and can and does apply previous knowledge (i.e. metadata) to evaluate subsequent information (i.e. medical documents). Furthermore, the examiner does consider the human mind capable of reading comprehension, even when “indications of sentiment are different depending on the medical context.” Applicant’s argument regarding whether a person would go through these particular steps is irrelevant. It is not a matter of understanding “how the human mind operates,” but rather whether the human mind could reasonably perform these steps. 
Applicant alleges (page 13) the rejection is based on hindsight analysis rather than evaluating the claims objectively to determine whether Applicants are claiming an abstract idea or an improved computer tool and practical application of any alleged abstract idea. Applicant further argues (pages 14-16) the specification makes clear the improved computer tool and computer tool methodology, such as in [0014]-[0016]. Applicant further argues “there is not one single embodiment anywhere in the specification or claims where any of the operations recited in 
The examiner respectfully disagrees. A human could practically perform the claimed invention in the mind if not for recitation of generic computer components. As pointed out by applicant on Pages 12-13 of arguments, hindsight reasoning is an issue of consideration with regard to 35 U.S.C. 103. The determined ability for a human to perform the claimed steps in their mind, if not for recitation of generic computer components, is not a result of hindsight reasoning, but of performing the required analysis to determine 101 eligibility. Applicant’s arguments with regard to the specification are unpersuasive, because as in [0015], sentiment analysis is typically manually performed by human beings in the medical field. For this reason, the examiner considers the claimed invention to not represent an improvement to a “computer tool,” but to the recited abstract ideas. Applicant’s argument that the specification and claims do not explicitly claim a mental process does not impact the fact that the claimed invention is nonetheless capable of being performed in the human mind if not for the recitation of generic computer components; a 101 rejection does not require an express admission by applicant that a judicial exception is being claimed. 
Accordingly, the 101 rejection has been maintained.

Regarding 103, applicant initially argues (pages 18-21) Allen_1 fails to disclose analyzing contextual content to identify sentiment terms. 
The examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of this limitation relies on the combination of Allen_1 with Allen_2. As discussed above, while Allen_1 does disclose performing sentiment analysis ([0143]) and a “medical clue” as defined by applicant in the claim ([0139]), Allen_1 does not explicitly disclose the specific process by which sentiment analysis is performed. However, Allen_2 does disclose such a process in great detail, such as throughout the many citations including [0086]-[0090] and [0098]-[0099] and Figures 5 and 6 and [0108]-[0131] and Figure 7 [0139]-[0143], all disclosing negation detection, including with ‘medical clue metadata’ such as in [0110]-[0111].
Applicant further argues Allen_1 (pages 21-22) fails to disclose “generating medical clue metadata linking the sentiment with the medical event and the medication corresponding to the drug name” regarding the limitation “determine…a sentiment associated with the medical event and drug name.”
The examiner respectfully disagrees. As discussed above, Allen_1 [0143] discloses using sentiment analysis to determine a severity level or category for each statement. As in [0140], the statements are drug interaction statements, thus correlating sentiment (via the sentiment analysis), medical event (i.e. drug interaction), and drug name (i.e. drugs of the drug interaction).
Applicant further argues Allen_1 (page 22) fails to disclose “encountering another instance of a medial event/drug name pair in another document and outputting a notification identifying the medical event as a potential adverse event associated with the drug name based on medical clue metadata that is generated by analyzing sentiment terms in a previously encountered document” regarding the “output a notification” limitation.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of this limitation relies on the combination of Allen_1 with Allen_2. Allen_1 explicitly discloses:  [0155] discloses outputting found drug-to-drug interactions and their severity (i.e. potential adverse event associated with the drug name), which as in [0143] can be determined using sentiment analysis. Allen_2 explicitly discloses:   [0110] discloses determining if an attribute is “mostly seen positive or negative,” and if “mostly negative,” identifies associated negation triggers and [0111] saves the attribute as negated. It is with this combination in mind that the claim limitation was rejected.
Applicant further states (page 23-24) the Office Action acknowledges that Allen_1 does not teach that sentiment analysis is performed, and argues the negation detection of Allen_2 “refers to syntax and semantics of a statement, not the sentiment expressed about a medical event and a drug name.”
The examiner respectfully disagrees. As an initial matter, the Office Action explicitly states “…Allen_1 does disclose performing sentiment analysis to determine the severity of a drug-to-drug interaction…” Again, the examiner reminds applicant one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of this limitation relies on the combination of Allen_1 with Allen_2. Regarding Allen_1, sentiment analysis in the context of determining the severity of a drug-to-drug interaction is disclosed. Regarding Allen_2, 
Applicant further argues (pages 24-25) Allen_2 fails to disclose “generating medical clue metadata linking the sentiment with the medical event and the medication corresponding to the drug name.” 
The examiner respectfully disagrees. Again, the examiner reminds applicant one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of this limitation relies on the combination of Allen_1 with Allen_2. Regarding Allen_2, [0110]-[0111] disclose generating medical clue metadata by performing sentiment analysis/negation detection and storing the sentiment/negation associated with the attribute. Regarding Allen_1, [0143] discloses using sentiment analysis to determine a severity level or category for each statement, where the statements are drug interaction statements ([0140]), thus correlating sentiment (via the sentiment analysis), medical event (i.e. drug interaction), and drug name (i.e. drugs of the drug interaction). In combination, the “attribute” of Allen_2 is equivalent to the statement of Allen_1 (i.e. a drug interaction, which consists of both an event and medication corresponding to a drug name). Therefore, storage of the sentiment analysis/negation detection and associated attribute of Allen_2 corresponds to storage of the sentiment analysis linked to the drug interaction statement (i.e. medical event and medication) of Allen_1.

The examiner respectfully disagrees. While Allen_1 and Allen_2 do disclose providing treatment recommendations, this does not somehow negate the portions which do disclose applicant’s claimed invention. The various steps have been walked through above, including in the rejection itself as well as the response to arguments. Regarding the final step and goal of outputting a notification identifying the medical event as a potential adverse event associated with the drug name, Allen_1 [0155] discloses outputting found drug-to-drug interactions (as part of a treatment recommendation) and their severity (i.e. potential adverse event associated with the drug name), which as in [0143] can be determined using sentiment analysis.
Regarding claims 3, 10, and 17, applicant argues (pages 26-27) the combination of McAteer with Allen_1 and Allen_2 is merely piecemeal analysis and hindsight reasoning.
The examiner respectfully disagrees. Once again, the examiner reminds applicant one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of this limitation relies on the combination of Allen_1 with McAteer. Allen_1 [0143] discloses performing sentiment analysis to determine the severity of a drug-to-drug interaction by analyzing statements within medical documents (such as those disclosed in [0034]). McAteer [0102] discloses performing sentiment analysis “at a document level” (i.e. the whole document), even going so far as to provide an example within a medical context in [0105]-[0106]. Thus, it is 
Applicant argues (page 27) none of the cited references nor any combination of them disclose the claimed invention. 
The examiner respectfully disagrees, as discussed above, and the 103 rejection of claims 1, 3, 6-8, 10, 13-15, 17, and 20-27 has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (Mining Health Social Media with Sentiment Analysis)
Discloses a system to mine forums/social media for user sentiment of medical conditions, treatments, etc…

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
 /CHRISTOPHER L GILLIGAN/ Primary Examiner, Art Unit 3626